DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 19 is objected to under 37 C.F.R. Rule1.75(d)(1).  The terms and the phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See MPEP 2173.03.  “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).   Regarding claim 19, the claimed “guide which engages said housing slotted link” and “clamping device arranged on said cam 
As understood by the examiner, the only structure to engage the slotted links is the pin 504.  If the pin 504 is considered to be one or the other of the “guide” or “clamping device,” it is unclear what would be considered to be the other of the two.  Correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 - 36  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the limitations including that 1) “said cam section further including a guide which engages said housing slotted link;” and 2) “a clamping device arranged on said cam section, said clamping device being retained by said aligned housing and busbar section slotted links in a fixed position” are ambiguous in light of the disclosure.  As understood by the examiner, the only structure to engage the slotted links is the pin 504.  As noted above, the guide and clamping device lack clear antecedent basis in the specification.  If the pin 504 is considered to be one or the other of the “guide” or “clamping device,” it is unclear what would be considered to be the other of the two.  If applicant is using two different terms to describe the pin, that is confusing and ambiguous.  Correction is required.
Regarding claim 20, the limitation that “said guide and said clamping device are formed as an integral element” is indefinite.  Firstly, as noted above, both terms lack clear antecedent 
Regarding claim 23, the limitation that “said rotary lever element cam section . . . becomes larger during movement of said clamping spring assembly” is vague and ambiguous.  What does it mean for the cam section to become “larger?”  As disclosed, the size and structure of the cam section 502 does not change, so it is unclear what it means for the cam section 502 to become “larger.”  
Allowable Subject Matter
Claims 19-36 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, depending on how the rejections are overcome.  The prior art does not disclose the device as claimed, including (a) a housing including a slotted link; (b) a busbar section arranged in said housing and having a slotted link aligned with said housing slotted link; and (c) the pin 504 on the cam section of the rotary lever being retained by the aligned housing and busbar slotted links.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833